Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/2021 has been entered.
Claims 7,10 and 12-16 remain withdrawn. 
 
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


No limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 18 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2011150051 (Burdette) in view of Pitbladdo US 20070068197.

Claim 1:  Burdette discloses (see figure 1B) the claimed system (except for the requirements of the last two lines of claim 1).   Specifically: 112 of Burdette is the overflow distributor comprising a weir.  102 is the thermal exchange unit.  Frame 150 is the tubular member.  Figure 2C of Burdette shows that 150 is tubular like a rectangular tube.  Whereas the Burdette drawing figure 2c has the length of the tube as being shorter than its height or width and Applicant’s figure 3 depicts a length much longer than the tube diameter, none of the drawings are indicated as being drawn to scale and the claims do not reasonably suggest any minimal length of the tubular member.  Nor does claim 1 require a diameter.  Figure 2B of Burdette shows a thermal member 132 disposed within the lumen of 150.  Burdette’s lumen also includes a collimator 152.  Claim 1 is comprising in its construction and does not preclude the presence of a collimator. 
Page 5, lines 19-28 of Burdette teaches the entire system 100 (figure 1A) can have multiple thermal exchange units at different locations.  Examiner notes that figure 100 includes overflow distributor 112 and its weirs.  Pitbladdo explains [0016] the overflow of the weirs “is the most critical area of the forming process” and through thermal control at the weirs one can effectively counteract the degradation of the sheet forming apparatus.  Paragraphs [0216] and [0218] of Pitbladdo describe  the use of localized coolers.  It would have been obvious to use to apply additional thermal exchange units (including members 150, 132 and 152) over each of the Burdette weirs (in a manner analogous to the arrangement shown in Pitbladdo figures  14A, 14B, 16A. 16B) so as to be able to counteract the degradation of the Burdette distributor.  Such additional thermal exchange units would exchange “heat with the weir or a glass disposed thereon via radiative heat transfer through the open distal end of the tubular member”.
Claim 2 recites functional language relating to ‘the radiative heat transfer’.  Line 11 of claim 1 recites ‘via radiative heat transfer’.  Examiner understands this to be equivalent to ‘via a radiative heat transfer’.  Examiner notes that the exchange of heat between the two surfaces includes two radiative heat transfers. The material emits radiation (in accordance with Stefan- Boltzmann law); some of which is transmitted through open distal end to the glass or weir.  The glass and/or weir emits radiation (in accordance with Stefan- Boltzmann law); some of which is transmitted through the open distal end in the opposite direction to the material.  The radiation emitted by the material and absorbed by the glass and/or weir is considered to be “the radiative heat transfer”.  No region of the weir  is subjected to “the radiative heat transfer”.  
Claim 3: Figure 16B of Pitbladdo shows a plurality of two thermal exchange units 161, both of which are proximate each of the weirs.  
Claim 4: A line between units 161 of figure 16B of Pitbladdo would be along (i.e. running parallel to) a width (i.e. the thickness) of either of the weirs 115.
 Claim 5: Figure 13B of Pitbladdo shows an insulative housing 133.  Pitbladdo figures  14A, 14B, 16A and 16B depict similar (but unlabeled) features.  It would have been obvious to have an insulative housing around the Burdette apparatus to retain heat and further obvious to have the heat transfer units extend through the housing so as to be able transfer the coolant into and out of the apparatus.
Claim 6: As indicated above, Pitbladdo discloses the sheet forming apparatus degrades.  It would have been obvious to have another overflow distributor (i.e. isopipe 112) for the purpose of replacement.  It would have been obvious to store the spare isopipe a location lower than or beneath the isopipe such as on the floor or in a basement.  Features 140, 142 and the like of Fig. 1A of Burdette divide/separate/distribute the product made by overflowing and thus can be considered an ‘overflow distributor’.       
 
Claim 18 would have been obvious for substantially the same reasons claim 1 is.  Claim 18 recites a tubular sheath in addition to the features of claim 1.  Applicant’s [0040] indicates the sheet can the same shape as that of the focusing member while [0041] indicates a portion of the focusing member is the sheath.  One can consider an inner portion of the Burdette focusing member 150 to be a sheath that is integral with the rest of the focusing member along with a portion of thermal member 132 serving as the closed distal end of the tubular sheath.   The ‘heated and cooled’  and the facilitated heat transfer are understood to be intended use.  Any/all thermal states can be considered to be heated/cooled relative to some other thermal state.  
Claim 21 it is deemed understood that any material will function as insulation to some degree (e.g. thermally, acoustically, electrically). Figure 13B of Pitbladdo shows an insulative housing 133.  
Claim 22:  Figure 16B of Pitbladdo shows a plurality of two thermal exchange units 161, both of which are proximate each of the weirs.  It would have been obvious to have at least two (i.e. a plurality) of the thermal exchange units so multiply the cooling/heating effect. 
Claims 23-24:  Pitbladdo figures  14A, 14B, 16A and 16B depict similar (but unlabeled) features.  It would have been obvious to have an insulative housing around the Burdette apparatus to retain heat and further obvious to have the heat transfer units extend through the housing so as to be able transfer the coolant into and out of the apparatus.
 
Claim 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Burdette and Pitbladdo as applied to claim 18 above, and further in view of Dockerty 3682609.
Burdette does not disclose that elements 132 are comprised of silicon carbide.  Dockerty (col. 3, line 65- col. 4, line 17) discloses using silicon carbide for the front wall 32 of the thermal device to provide rapid heat transfer.  It would have been obvious to construct the Burdette elements 132 with silicon carbide so as to provide rapid heat transfer so as to quickly control the temperature of the molten glass and/or for any of the other advantages taught by Dockerty.

Response to Arguments
Applicant’s arguments, filed 4/21/2021, with respect to the rejection(s) of claim(s) 1-6, 18,  and 20-24 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Burdette and Pitbladdo (see above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yunker and BE-436,092-A are cited for disclosing thermal control by use of baffles for controlling radiative heat pathways.  Tsuda is cited as being of general interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOFFMANN whose telephone number is (571)272-1191. The examiner can normally be reached 9:30-6:00 The first Monday, first Tuesday, second Thursday and second Friday of each Federal biweek..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M HOFFMANN/          Primary Examiner, Art Unit 1741